DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/30/2021 has been considered by the examiner.

Claim Objections
Claims 13-15 are objected to because of the following informalities:  
Claim 13, line 7 the recited “wherein the operations comprising:” should be “wherein the operation comprise:” or “the operations comprising:”.

Dependent claim 14 is also objected to since it depends on objected claim 13.

Claim 15, line 4 the recited “the apparatus to” should be “the apparatus to:”.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1, line 5 recites “of measurement information”, line 8 recites “performing 
measurement”, lines 9-10 recite “based on a measurement value”, line 11 recites “transmitting, to the BS, the measurement information”.
	Here it is unclear what the relation between the “performing measurement”, “measurement value” also the relation between the “transmitting, to the BS, the measurement information”.
The “transmitting, to the BS, the measurement information”, it is unclear if which “measurement information” it refers to.

Claim 2, further limits claim 1 and recited “is an indication of skipping the reporting of the measurement information”. Claim 1, line 11 recited “transmitting…the measurement information” not reporting.
Also the claimed skipping of claim 2 contradicts what appears to be claimed by claim 1 which claims “transmitting, to the BS, the measurement information” (line 11), assuming the “transmitting” is interpreted as “reporting”.

Claim 4, line 3 the term “Y” is not defined.

Claim 5, line 2 the recited “the number of measurement values”, lines 2-3 the recited “the number of beams to be reported” lack antecedent basis. Claim 1 does not claim “measurement values” but “a measurement value” (line 10) or “beams to be reported.

Claim 5 sets up conditions ((i), (ii), (iii)) under which the “the information related to the beam change request is transmitted”.  However claim 1, lines 12-13 “wherein the information related to the beam change request is transmitted” already claims transmission of the beam change request.  Does Applicant intend to claim that “the information related to the beam change request” is not transmitted if (i), (iii), (iii) are not satisfied? This would contradict what is claimed by lines 12-13 of claim 1.

Claim 9, also claims “the measurement information” and “a measurement value” which are indefinite for the same reason as above in the rejection of claim 1. 

Claim 10, line 3 recites “for the beam change of the BS” which lacks antecedent basis in the claim.  Neither claims 1, 9 claim “a beam change of the BS” but claim “beam change request”.

Dependent claims 3, 6-8, 11-12 are also rejected since they depend on a rejected claim 1.

Claim 13 recites limitations corresponding to those of claim 1. Line 10 recites “of measurement information”, line 13 recites “performing 
measurement”, lines 14-15 recite “based on a measurement value”, line 16 recites “transmitting, to the BS, the measurement information”.  Claim 13 is rejected based on the rationale used to reject claim 1 above.

Dependent claim 14 is also rejected since it depends on rejected claim 13.

Claim 15, line 6 recites “of measurement information”, line 8 recites “perform 
measurement”, lines 9-10 recite “based on a measurement value”, line 11 recites “transmit, to the BS, the measurement information”.  Claim 15 is rejected based on the rationale used to reject claim 1 above.

Allowable Subject Matter
Claims 1, 13, 15  would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 1, 13, 15 must be amended to clearly and concisely claim (and not by broadening the scope of these claims) what the inventor or a joint inventor regards as the invention.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yu et al. (U.S. 2017/0302341) at least [0281].

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA VLAHOS whose telephone number is (571)272-5507. The examiner can normally be reached M 8:00-4:00, TWRF 8:00-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K AHN can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SOPHIA  VLAHOS
Examiner
Art Unit 2633



/SOPHIA VLAHOS/Primary Examiner, Art Unit 2633                                                                                                                                                                                                        05/02/2022